Exhibit 10.1 MANAGEMENT SERVICES AGREEMENT This Agreement (the “Agreement”) is made and entered into effective as of June 1, 2008 (“the Effective Date”), by and among Inscrutor Inc., a Delaware corporation (“Inscrutor”), and Visator, Inc., a Delaware corporation (“Visator”) WHEREAS, Inscrutor has entered into a Separation and Distribution Agreement (the “Agreement”) dated May 30, 2008, with Visator, and the Agreement provides inter alia, that Visator shall enter into a management services agreement with Inscrutor. NOW THEREFORE, the parties agree as follows: 1. Management Services Inscrutor agrees to act as a general advisor and information technology consultant to Visator on all matters pertaining to the software maintenance of Visator, and to render all other services relevant thereto. 2.
